UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2011 GLOBE SPECIALTY METALS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-34420 20-2055624 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Penn Plaza, 250 West 34th Street, Suite4125 New York, New York 10119 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (212)798-8122 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition OnAugust23, 2011, Globe Specialty Metals, Inc. issued a press release announcing results for its fiscalfourth quarter and year endedJune 30, 2011. A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein by reference. In addition, certain supplemental information not included in the press release is attached hereto as Exhibit 99.2 and is incorporated by reference herein. This information shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act. Item7.01. RegulationFD Disclosure The information contained in Item2.02 of this Current Report is incorporated herein by this reference. Item9.01. Financial Statements and Exhibits (d) Exhibits Press Release datedAugust23, 2011, announcing fiscalfourth quarter and year end results FiscalFourthQuarter and Year End 2011 Earnings Call Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBE SPECIALTY METALS, INC. Dated: August 23, 2011 By: /s/ Stephen Lebowitz Name: Stephen Lebowitz Title: Chief Legal Officer EXHIBIT INDEX Exhibit Number Description Press Release datedAugust 23, 2011, announcing fiscalfourth quarter and year end results FiscalFourthQuarter and Year End 2011 Earnings Call Presentation
